DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see page 11 first paragraph, filed 03/15/2022, with respect to claims 1, 11, and 20 have been fully considered and are persuasive.  The rejection of claims 1, 11, and 20 has been withdrawn.

The examiners double patent rejection to claims 1, 11, and 20 have been withdrawn in view of the amendments applicant made in response on 03/15/2022.

Allowable Subject Matter

Claims 1, 5 – 11, 15 – 26 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 03/15/2022)

With respect to claim 1 the prior art discloses A computer-implemented method comprising: 
obtaining multiple digital images captured during an image capture session by a digital camera of a computing device; 
obtaining information relating to the multiple digital images captured during the image capture session; 
saving the multiple digital images captured during the image capture session and the information relating to the multiple digital images, wherein the information relating to the multiple digital images includes at least a product name of a product contained within at least one digital image of the multiple digital images captured during the image capture session and a price of the product, the price of the product based on an average price of similar products that are similar to the product and listed for sale on an online marketplace; 
monitoring to detect a change to the average price of the similar products listed for sale on the online marketplace; 
and automatically updating the price of the product based on the change to the average price of similar products listed for sale on the online marketplace.

However, the prior art does not teach or fairly suggest and displaying, in a user interface presented at the computing device, the updated price of the product proximate a thumbnail image of at least one of the multiple digital images captured during the image capture session.

With respect to claim 11 the prior art discloses A system comprising: 
at least a memory and a processor to perform operations comprising: 
obtaining multiple digital images captured during an image capture session by a digital camera of a computing device; 
obtaining information relating to the multiple digital images captured during the image capture session; 
saving the multiple digital images captured during the image capture session and the information relating to the multiple digital images, wherein the information relating to the multiple digital images includes at least a product name of a product contained within at least one digital image of the multiple digital images captured during the image capture session and a price of the product, the price of the product based on an average price of similar products that are similar to the product and listed for sale on an online marketplace; 
monitoring to detect a change to the average price of the similar products listed for sale on the online marketplace; 
automatically updating the price of the product based on the change to the average price of similar products listed for sale on the online marketplace.

However, the prior art does not teach or fairly suggest and displaying, in a user interface presented at the computing device, the updated price of the product proximate a thumbnail image of at least one of the multiple digital images captured during the image capture session.

With respect to claim 20 the prior art discloses One or more computer-readable storage devices comprising instructions stored thereon that, responsive to execution by one or more processors, perform operations comprising: 
obtaining multiple digital images captured during an image capture session by a digital camera of a computing device; 
obtaining information relating to the multiple digital images captured during the image capture session; 
saving the multiple digital images captured during the image capture session and the information relating to the multiple digital images, wherein the information relating to the multiple digital images includes at least a product name of a product contained within at least one digital image of the multiple digital images captured during the image capture session and a price of the product, the price of the product based on an average price of similar products that are similar to the product and listed for sale on an online marketplace; 
monitoring to detect a change to the average price of the similar products listed for sale on the online marketplace; 
automatically updating the price of the product based on the change to the average price of similar products listed for sale on the online marketplace.

However, the prior art does not teach or fairly suggest and displaying, in a user interface presented at the computing device, the updated price of the product proximate a thumbnail image of at least one of the multiple digital images captured during the image capture session.

Dependent claims 5 – 10, 15 – 19, and 21 - 26 are allowable for at least the reason that they depend on allowable independent claims 1, 11, and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696